IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 32 MM 2017
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
DERRICK R. CRAMER,                          :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Petition for Leave to File Petition for

Reconsideration Nunc Pro Tunc is DENIED.